Exhibit 10.1 SETTLEMENT AGREEMENT IT IS HEREBY STIPULATED by and between Plaintiff and Cross-Defendant MATERIAL TECHNOLOGIES, INC., a Delaware Corporation ("Matech"), and Defendant and Cross-Complainant STEPHEN FORREST BECK ("Beck"), an individual, and Cross-Defendant ROBERT M. BERNSTEIN ("Bernstein"), an individual, that Matech's Complaint and Beck'swith reference to the following facts: On December 27, 2006, the parties signed a settlement agreement which was the subject of this action; This case involves a dispute over the terms and obligations of the parties under such agreement; On September 21, 2007, Plaintiff filed the above-captioned complaint in this Court, commencing Case No. BC 377371; On March 6, 2008, Beck filed a Cross-Complaint against Matech and Robert M.
